DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 
Response to Amendment
The Amendment filed 1/5/2021 has been entered.  Claims 29-34 are newly added; claims 1-10, 15, and 24-34 are pending in the Application.  

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.
Wielonski has been shown to teach the diamond particles “distributed throughout a volume” of the matrix material (layer 22) (see Rejections below).

  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 8 recites the limitation “said diamond particles in said composite material have a volume percentage concentration gradient that varies continuously and inversely with distance from the contacting surface” (emphasis added).  The Disclosure as originally filed does not support the limitation “continuously”, and, as such, this limitation is considered new matter.  





Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 15, and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wielonski et al. (US 20070066194).
	Regarding these claims Wielonski teaches:
1. A chemical-mechanical planarization pad conditioner, comprising:
a body configured to condition a CMP pad (is capable of; Abstract), said body having a surface (top surface; Fig 1) configured to contact the polishing surface of a CMP pad during conditioning of the pad polishing surface (is capable of; Abstract); 
wherein said contacting surface of said body includes a composite material (22+24) having diamond particles (24) embedded in, and distributed throughout (as seen in Fig 2 the diamond particles are distributed entirely across portion 22), a volume of a matrix (22; matrix 22 has a volume as seen in Figs) including silicon carbide (Abstract; ¶ [0033]); and
wherein said matrix at said contacting surface is recessed relative to diamond particles at said surface such that at least a portion of said diamond particles at said contacting surface protrude from said matrix (clearly seen in Fig 1).
2. The chemical-mechanical planarization pad conditioner of claim 1, wherein said contacting surface further comprises a treatment zone (above top surface of 22; Fig 1 and within innermost circle; Fig 2).
3. The chemical-mechanical planarization pad conditioner of claim 2, wherein said treatment zone is planar (top surface of 22 is considered planar).
5. The chemical-mechanical planarization pad conditioner of claim 2, wherein the tops of the protruding diamond particles are at an elevation that is within 100 microns of each other (¶[0031] wherein “relatively uniform height” is considered within 100 microns).

7. The chemical-mechanical planarization pad conditioner of claim 5, wherein a point on substantially all of said protruding diamond particles that is most distal from said matrix lies within about 50 microns of planar (as the particulate are at a “relatively uniform height” they are within about 50 microns of planar, i.e. the tops of the particles define this plane).
8.  The chemical-mechanical planarization pad conditioner of claim 1, wherein said diamond particles in said composite material have a volume percentage concentration gradient that varies inversely with distance from the contacting surface (clearly seen in Fig 1 all of the diamond particles are at the contact surface and none are below which defines a step gradient with the highest volume percentage of the particles at the contact surface and zero volume percentage below the first layer of diamond particles).
9.  The chemical-mechanical planarization pad conditioner of claim 4, wherein said protruding diamond particles protrude from the surrounding matrix no more than about 50% of their size (clearly seen in Fig 1).
10. The chemical-mechanical planarization pad conditioner of claim 5, wherein said protruding diamond particles exhibit a size in a range of 20 microns to 1000 microns (¶ [0030]; wherein 600 US mesh = ~20 microns and 20 US mesh = ~850 microns).
15. The chemical-mechanical planarization pad conditioner of claim 4, further comprising structure for attachment to a chemical-mechanical planarization pad conditioning machine (¶ [0026]).
24. The chemical-mechanical planarization pad conditioner of claim 1, wherein at least a portion of said diamond particulate at said contacting surface protrudes from said matrix by a distance of at least 10 microns (clearly seen in Fig 1 the particulate protrudes by about 50%, and as the size of the particulate is between 20-850 microns, they would protrude by at least 10 microns).
34. The chemical-mechanical planarization pad conditioner of claim 1, wherein the diamond particles are distributed throughout substantially the entire volume of the composite material (clearly seen in Figs 1&2).

25. A chemical-mechanical planarization pad conditioner, comprising: 
a body shaped as a disk (Figs 1&2) and configured to recondition a CMP pad (is capable of; Abstract), said disk including a composite material having a diamond particulate (24) embedded in a matrix (22) including silicon carbide (Abstract), and having a surface (top surface; Fig 1) configured to contact and condition the polishing surface of a CMP pad during reconditioning of the pad polishing surface (is capable of; Abstract);

wherein said diamond particulate is present throughout a volume of said matrix (clearly seen in Figs 1&2, wherein the matrix 22 defines a volume); and wherein said diamond particulate in said composite material Is located preferentially at or near said contacting surface (clearly seen in Figs 1&2).
26.  The chemical-mechanical planarization pad conditioner of claim 1, wherein said diamond particulate has a percentage concentration gradient that varies inversely with distance from said contacting surface (clearly seen in Fig 1 all of the diamond particles are at the contact surface and none are below which defines a step gradient with the highest volume percentage of the particles at the contact surface and zero volume percentage below the first layer of diamond particles, assuming same “volume percentage” definition of percentage concentration gradient as defined in claim 8).
27. The chemical-mechanical planarization pad conditioner of claim 25, wherein said diamond particulate in said composite material is present throughout said SiC-containing matrix (clearly seen in Figs 1&2).
28. The chemical-mechanical planarization pad conditioner of claim 26, wherein said matrix includes reaction-bonded SiC (¶ [0034] describes the process by which the SiC layer(s) are reaction bonded in a furnace).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wielonski in view of Yamashita et al. (US 20060079162).
Regarding this claim Wielonski teaches each and every limitation of claims 1 and 2 as noted above, but does not explicitly teach:
4. The chemical-mechanical planarization pad conditioner of claim 2, wherein said treatment zone is annular.
31. The chemical-mechanical planarization pad conditioner of claim 1, wherein the diamond particles are uniformly distributed throughout the volume of the composite material.

Yamashita teaches that it is well known in the art to provide pad conditioners wherein the treatment zone of the conditioner may be planar (e.g. Fig 2) or annular (e.g. Fig 1) in shape, and wherein the abrasive zones (5) are uniformly distributed across the surface of the pad conditioner.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the pad conditioner of Wielonski to incorporate the teachings of Yamashita and provide for the treatment zone be annular in shape, and the abrasive particles be distributed uniformly across .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wielonski in view of Sung (US 20030084894).
Regarding this claim Wielonski teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
29. The chemical-mechanical planarization pad conditioner of claim 1, wherein said diamond particles in said composite material have a volume percentage concentration from about 1 volume percent to about 70 volume percent.  

Sung teaches that it is well known in the art to provide abrasive materials in which abrasive particles (20) are distributed throughout a matrix support material, wherein the abrasive particles are provided in a volume percentage concentration of between about 1 and 70 volume percent (¶ [0138] wherein “less than 50 percent” teaches this range).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the pad conditioner of Wielonski to incorporate the teachings of Sung and provide the diamond particles be provided in a volume percent of between about 1 and 70 volume percent.  Doing so would help to minimize cost while optimizing the useful life of the product, as noted by Sung (¶ [0138]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wielonski in view of Applicant Admitted Prior Art (AAPA).
Regarding this claim Wielonski teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
30. (New) The chemical-mechanical planarization pad conditioner of claim 1, wherein the matrix includes elemental silicon from about 5 volume percent to about 40 volume percent.

AAPA teaches that it is well known to those skilled in the art to provide a pad conditioner with a matrix which includes elemental silicon from about less than 1 volume percent to more than about 50 volume percent (¶ [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the pad conditioner of Wielonski to incorporate the teachings of AAPA and provide for the matrix include elemental silicon in the range of volume percentage as noted above.  Doing so is considered an optimization of a result-effective variable which would provide the matrix have desired physical properties such as strength, conductivity, etc. 

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wielonski.
 	Regarding these claims Wielonski teaches each and every limitation of claim 8 as noted above, but does not explicitly teach:  
32. The chemical-mechanical planarization pad conditioner of claim 8, wherein the volume percentage concentration gradient varies according to Stokes Law.  
33. The chemical-mechanical planarization pad conditioner of claim 8, wherein the volume percentage concentration gradient varies according to the settling of diamond particles within the matrix during formation of the matrix according to the following:


s is the settling velocity, p is the density, subscript p and f denote diamond particle and the matrix in a fluid form during formation, respectively, g is a gravitational constant, R a radius of the diamond particles, and [ is a fluid viscosity of the matrix in a fluid form during formation.  

The limitations of claims 32 and 33 are considered product-by-process claims in the sense that they merely describe how the abrasive particles settle if placed on/in the matrix.  Stokes Law describes/models how spherical objects settle within a fluid, nothing more.  Therefore, these claims are considered product-by-process limitations stating the abrasive particles are placed on/in the matrix material before it has set/hardened and are allowed to settle to their final location within the material.  Pressing the abrasive particles within the matrix into their final positions, as Wielonski does, or allowing the particles to settle due to gravity, thereby producing the step gradient as taught by Wielonski, are considered to produce the same product as disclosed by Wielonski.  The limitations found in claims 32 and 33 are, therefore, not considered to patentably distinguish the claimed invention over the pad conditioner of Wielonski.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Ang et al. is cited as teaching a similar abrasive particle distribution as the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723